USCA11 Case: 20-10449       Date Filed: 08/09/2021   Page: 1 of 2



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-10449
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:18-cv-80633-RKA


MARGARET SCHULTZ,
individually and on behalf of all others similarly situated,

                                                                 Plaintiff-Appellant,

                                        versus

AMERICAN AIRLINES, INC.,

                                                               Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (August 9, 2021)

Before WILLIAM PRYOR, Chief Judge, WILSON and ROSENBAUM, Circuit
Judges.

PER CURIAM:

      Margaret Schultz appeals the summary judgment in favor of American

Airlines, Inc. Schultz sued American for breach of contract for failing to complete
          USCA11 Case: 20-10449        Date Filed: 08/09/2021    Page: 2 of 2



an online transaction for an airline ticket significantly cheaper than the ticket she

bought. We affirm.

      Schultz argues that the district court erred in ruling that the record

contradicted her story and that no contract existed, but we need not address those

arguments because we can affirm on the third alternative ground stated by the

district court. Before we will reverse a “judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680 (11th Cir. 2014). If the “appellant fails to challenge properly on

appeal one of the grounds on which the district court based its judgment, he is

deemed to have abandoned any challenge of that ground . . . .” Id. The district

court ruled that any contract that American created with Schultz due to a

malfunction on the airline website would be set aside under the doctrine of

unilateral mistake. See Deprince v. Starboard Cruise Servs., 271 So. 3d 11, 20

(Fla. Dist. Ct. App. 2018). Because Schultz failed to challenge that alternative

ruling in her initial brief, “it follows that the [summary judgment in favor of

American Airlines] is due to be affirmed.” Sapuppo, 739 F.3d at 680.

      AFFIRMED.




                                           2